Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 10/22/2020 are acknowledged. Amended Claims 1, 3-8, newly added claims are 10-19 are acknowledged by the examiner. Claim 2 is canceled. Accordingly, claims 1 and 3-19 are remain pending and have been examined.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 10/22/2020, pages 9-11, the cited prior art fails to disclose or suggest at least, “……an image stabilization unit configured to move the image sensor on a plane orthogonal to an optical axis in the imaging optical system; a controller configured to control a movement by the image stabilization unit; and, a receiver configured to receive, from the attached lens apparatus, at least one of information on a position of an optical axis in the imaging optical system and information on a size of an image circle of the imaging optical system, wherein the controller determines a moving center in the image stabilization unit in an electronic preview mode used to observe an image signal about the object 

As stated in the Applicant's Arguments dated 10/22/2020, pages 9-11, the cited prior art fails to disclose or suggest at least, “…an image stabilization unit configured to move the image sensor on a plane orthogonal to an optical axis in the imaging optical system; a controller configured to control a movement by the image stabilization unit, and, a receiver configured to receive, from the lens apparatus, at least one of 25792/623/2198191.1.4.PATENT S/N: 16/244,17926103.340information on a position of an optical axis in the camera system and information on a size of an image circle of the imaging optical system, wherein the controller determines a moving center in the image stabilization unit in an electronic preview mode used to observe an image signal about the object image based on an output from the image sensor, the moving center being determined based on information on the imaging optical system which the receiver acquires from the lens apparatus, and wherein in the electronic preview mode, the controller controls the movement by the image stabilization unit based on the determined moving center and a shake amount of the camera system..” as recited in amended claim 8. Therefore claim 8 is allowed. 

The dependent claims 3-7 and 9-19 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698